Citation Nr: 1336682	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of zero percent for a service-connected bilateral foot condition.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from August 1974 to August 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for diabetes, for an eye disorder to include as secondary to diabetes, and for neuropathy to include as secondary to a foot condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  The Board must remand this claim for a VA addendum opinion in order to clarify whether the Veteran's bilateral foot condition requires intermittent systemic therapy.

The Veteran's bilateral foot condition is currently rated under Diagnostic Code 7813 which refers to Diagnostic Codes 7800-7806 based upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2013).  The Veteran's predominant disability is rated under Diagnostic Code 7806 which assigns a rating of zero percent when less than five percent either of the entire body or of the exposed areas are affected by the condition and the condition has required no more than topical therapy during the last 12 month period.  A 10 percent rating is assigned when at least five percent but less than 20 percent either of the entire body or of the exposed areas are affected by the condition or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period.  Higher ratings require that the condition affects a greater percentage of either the entire body or the exposed areas or that the condition requires usage of systemic therapy for longer time periods within the prior 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In his March 2013 informal hearing presentation, the Veteran argues that he is entitled to a 10 percent rating because the VA examiner noted treatment of the affected area with corticosteroid Oxistat within the past twelve months.  Indeed, the VA examiner noted the usage of Oxistat daily for the prior 25 years.  The examiner classified Oxistat as a topical corticosteroid.

The Board notes that Dorland's Illustrated Medical Dictionary defines Oxistat as an oxiconazole nitrate.  An oxiconazole nitrate is defined as "an imidazole antifungal used topically . . . it inhibits biosynthesis of ergosterol, a component of the fungal cell membrane."  Dorland's Illustrated Medical Dictionary 1376 (31st ed. 2007).  The Board finds, however, that it is necessary to seek clarification from the VA examiner whether the Veteran's usage of Oxistat constitutes intermittent systemic therapy as is required for an increased 10 percent rating and whether, when considered as a whole, the Veteran's bilateral foot condition meets the criteria for a rating of 10 percent or greater under Diagnostic Code 7806.  

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the appropriate VA medical facilities and attempt to obtain any additional medical treatment records pertaining to the Veteran.  All records obtained should be associated with the Veteran's claims file.

2. After any newly obtained records are associated with the claims file, the RO should refer the Veteran's claims folder to the August 2011 examiner or, if the examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to whether the Veteran's usage of Oxistat constitutes intermittent systemic therapy as is required for an increased 10 percent rating and whether, when considered as a whole, the Veteran's bilateral foot condition meets the criteria for a rating of 10 percent or greater.  38 C.F.R. § 4.118, Diagnostic Code 7806.

3. The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4. The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


